Case 17-31128-acs   Doc   Filed 02/24/20   Entered 02/24/20 14:52:01   Page 1 of 3
Case 17-31128-acs   Doc   Filed 02/24/20   Entered 02/24/20 14:52:01   Page 2 of 3
Case 17-31128-acs          Doc     Filed 02/24/20     Entered 02/24/20 14:52:01    Page 3 of 3



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 In Re:                                             Case No. 17-31128-acs

 Candy Jo Riddle                                    Chapter 13

 Debtor.                                            Judge Alan C. Stout

                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Response to Notice of Final Cure Payment was
served by the method set forth below, upon the below listed parties on February 24, 2020.

By Notice of Electronic Filing to:

          William W. Lawrence, Chapter 13 Trustee
          ecf@louchapter13.com

          Charles R. Merrill, Office of the U.S. Trustee
          ustpregion08.lo.ecf@usdoj.gov

By United States mail to:

          Candy Jo Riddle, Debtor Pro Se
          1063 Millbrook Circle
          Shepherdsville, KY 40165

                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (97962)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor
